Citation Nr: 1539552	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back (thoracolumbar spine) disability, claimed as secondary to service-connected neck disability with secondary disc disease and radiculopathy of the upper extremities.

2.  Entitlement to service connection for a right shoulder disability, claimed as secondary to service-connected neck disability with secondary disc disease radiculopathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from April 2003 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2013 and April 2014, this case was remanded for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has right shoulder disability at this time.

2.  The Veteran's back disability was not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed back disability and his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The basic criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A back disability was not incurred in or aggravated by service, and may not be presumed related to service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has back and right shoulder disabilities that are related to his service.  VA treatment records include an April 2012 report indicates that he presented with a history of neck, back, and bilateral shoulder pain following a 2004 injury during service. 

Alternatively, he claims that he has back and right shoulder disabilities that are related to his service-connected neck disability. 

The service treatment records are void of findings or diagnoses of any back and right shoulder disabilities.

Post-service, on May 2008 VA examination the examiner diagnosed mild, chronic trapezius strain of the right shoulder and thoracic degenerative joint disease and mild scoliosis.

VA treatment records include a February 2010 chiropractor note which reflects complaints of spinal pain after a back injury while working on a flight deck in 2004.  The assessment was indication of occasional thoracic outlet syndrome.  An April 2012 report reflects additional complaints of neck, bilateral shoulder, and back pain that began during service.  The assessment was cervical DDD/DJD with loss of curvature, radicular type of symptoms into the upper extremity and lumbar DDD/DJD.

Pursuant to the Board's April 2014 remand regarding the etiology of the Veteran's right shoulder and back disabilities, the Veteran underwent a VA neck conditions Disability Benefits Questionnaire (DBQ) examination in March 2015.  The examiner diagnosed cervical radiculopathy and opined that there is nothing in the STRs reviewed to indicate that the Veteran sustained any clinically significant injury to the structure and/or the function of the thoracic spine.  There is documentation of left scapular spine atypical pain that perhaps was thought to be thoracic soft tissue pain, but there was no definitive objective evaluation in the STRs indicating any demonstrable pathology.

Furthermore, the examiner explained that the cervical spine pathology has no pathophysiologic connection to the structure or function of the thoracic spine.  On this basis, the examiner opined that it is less likely than not that the Veteran's thoracic spine disability was caused or aggravated by the service-connected cervical spine disability, to include the associated misdiagnosed cervical radiculopathy, of the left and/or right arm.

On May 2015 VA shoulder and arm conditions DBQ examination, the examiner noted that the Veteran was diagnosed as having a left C8 radiculopathy in November 2005.  However, there were no objective clinical findings that were documented and no imaging studies correlating to those absent objective findings to serve as an evidence-based foundation for the diagnosis of a radiculopathy of any type emanating from the cervical spine.

The examiner explained that two MRI studies of the cervical spine performed in 2005 and 2006 showed no evidence of any true glenohumeral (or shoulder complex) trauma or any objective clinical evaluation that would support a reasonable diagnosis of any shoulder pathology.  Trapezius myofasciitis was documented and there was pain emanating from the left scapular tip, but there were no objective findings consistent with intra-articular glenohumeral or shoulder girdle complex pathology.  The examiner opined that it is less likely than not that the right shoulder disability was caused or aggravated by the service-connected cervical spine disability which was misdiagnosed and should have been stated as a cervico-trapezius myofasciitis, to include the associated misdiagnosis of left or right arm radiculopathy.

To the extent that the Veteran experiences right shoulder symptomatology associated with his service-connected neck disability (and associated radiculopathy), such is contemplated in the rating currently assigned to the Veteran's right shoulder under the general rating formula.  

In this regard, it is important for the Veteran to understand that assigning a separate rating for the right shoulder symptoms would result in the evaluation of the same disability under various diagnoses, which is prohibited.  38 C.F.R. § 4.14.

The Board finds that the claims must be denied. 

With regard to the Veteran's claimed right shoulder disability, there is no medical evidence of a right shoulder disability either during or since the Veteran's service.  As previously noted, on May 2015 VA examination there was no objective findings consistent with intra-articular glenohumeral or shoulder girdle complex pathology.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

To the extent that the Veteran complains of right shoulder pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  

While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a right shoulder disability.

However, in any event, even if the Board assumes that the Veteran does have a currently diagnosed right shoulder disability, there is no evidence of an in-service right shoulder disability or an opinion relating any current right shoulder symptoms to the Veteran's service or to a service-connected neck disability.  As the Veteran may note, the medical opinion evidence provides significant evidence against this claim.    

With regard to the Veteran's claimed back disability, while the record reflects diagnoses of degenerative disc and joint disease of the lumbar spine, these diagnoses were not made until several years after service and none of the competent medical evidence of record has related these diagnoses to the Veteran's service.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Moreover, there is no competent medical evidence that the Veteran has arthritis that is related to his service or to his service-connected neck disability.

Again, for reasons cited above, the service and post-service evidence provide particularly negative evidence against these claims.

The Board has taken the contention that Veteran has a currently diagnosed right shoulder disability and that his claimed back disability is related to his service or to his service-connected neck disability very seriously, with numerous examinations and testing.  In this regard, the Board finds that the VA medical examinations and opinions provide highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiner concluded that the Veteran's back was not related to his service.  The examiner opined that it is less likely than not that the right shoulder disability was caused or aggravated by the service-connected neck disability based on the rationale that he did not have a right shoulder disability, but rather cervico-trapezial myofascitis.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or service-connected neck disability and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current right shoulder disability and the etiology of a back disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the claims are denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in September 2007 and March 2010 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in May 2008, including the May 2015 VA examinations pursuant to the Board's April 2014 Remand to fully address the Veteran's concerns. 

In sum, the Board finds that the examination reports and opinions show that the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matter, and explained rationales for the opinions offered.  

Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Service connection for a back (thoracolumbar spine) disability, is denied.

Service connection for a right shoulder disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


